Case 2:18-cv-01830-MWF-JPR Document 106 Filed 04/22/19 Page 1 of 3 Page ID #:3643


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 18-1830-MWF (JPRx)                       Date: April 22, 2019
   Title:   Matt Furie v. Infowars, LLC, et al.

   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                              Court Reporter:
             Rita Sanchez                               Not Reported

             Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
             None Present                               None Present

   Proceedings (In Chambers): ORDER RE: APPLICATION FOR LEAVE TO FILE
                              UNREDACTED VERSIONS OF DEFENDANTS’
                              MOTION FOR SUMMARY JUDGMENT AND
                              SUPPORTING DOCUMENTS UNDER SEAL [98]

         Before the Court is Defendants Infowars, LLC and Free Speech Systems, LLC’s
   Application for Leave to File Unredacted Versions of Defendants’ Motion for
   Summary Judgment and Supporting Documents Under Seal (the “Application”), filed
   on April 17, 2019. (Docket No. 98).

          Through their Application, Defendants seek to file portions of their Motion for
   Summary Judgment (the “Motion”); Statement of Uncontroverted Facts and
   Conclusions of Law; and Exhibits 9, 22–25, 28, 31–33 attached to the Motion under
   seal. (App. at 2). The materials referenced in the above documents are licensing
   agreements between Plaintiff and third parties regarding the use of the Pepe the Frog
   character and certain portions of Plaintiff’s deposition referencing the contents of these
   agreements. (Id.). Defendants also note that the information to be filed under seal was
   previously designated as “Confidential” pursuant to a Protective Order in this action.
   (See id.; Docket No. 62).

          Local Rule 79-5.2.2(b) sets forth the process parties are to follow when one
   party seeks to file documents under seal on the basis of the other party’s “confidential”
   designation. It provides, in pertinent part, that “[w]ithin 4 days of the filing of the
   Application, the Designating Party must file a declaration establishing that all or part

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
Case 2:18-cv-01830-MWF-JPR Document 106 Filed 04/22/19 Page 2 of 3 Page ID #:3644


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 18-1830-MWF (JPRx)                       Date: April 22, 2019
   Title:   Matt Furie v. Infowars, LLC, et al.

   of the designated material is sealable…,” and that “[i]f the Designating Party maintains
   that only part of the designated material is sealable, the Designating Party must file
   with its declaration a copy of the relevant material with proposed redactions.”

          On April 18, 2019, as required by Local Rule 79-5.2.2(b), Plaintiff filed the
   Declaration of Stephanie Lin in support of Defendants’ Application. (Declaration of
   Stephanie Lin in Support of Defendants’ Application to File Under Seal (“Lin Decl.”)
   (Docket No. 100)). Plaintiff notes that the parties conferred on April 5, 2019, and
   Plaintiff identified for Defendants “only the most sensitive information for redaction in
   order to minimize the amount of information that would be filed under seal.” (Id. ¶ 5).
   Plaintiff also notes that the information sought to be filed under seal “contains sensitive
   business information concerning the negotiations and financial terms of licensing
   contracts” with third parties. (Id. ¶ 6).

          “In this circuit, we start with a strong presumption in favor of access to court
   records. The common law right of access, however, is not absolute and can be
   overridden given sufficiently compelling reasons for doing so.” Foltz v. State Farm
   Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003) (citations omitted) (discussing
   factors relevant to “compelling reasons” standard). Furthermore, the “presumption of
   access is not rebutted where, as here, documents subject to a protective order are filed
   under seal as attachments to a dispositive motion.” Id. at 1136 (noting that “summary
   judgment adjudicates substantive rights and serves as a substitute for trial” and there
   must be “some overriding interests in favor of keeping the discovery documents under
   seal”) (citations omitted).

          Here, Defendants have demonstrated compelling reasons to file the designated
   documents with limited redactions under seal. The information in the designated
   documents contains sensitive business information concerning the negotiations and
   financial terms of Plaintiff’s licensing contracts with third parties, the disclosure of
   which could be used to Plaintiff’s disadvantage by nonparties in future negotiations.
   See Fed. R. Civ. P. 26(c); Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)
   (stating that “sources of business information that might harm a litigant’s competitive
   standing” properly may be sealed); Phillips ex rel. Estates of Byrd v. General Motors
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              2
Case 2:18-cv-01830-MWF-JPR Document 106 Filed 04/22/19 Page 3 of 3 Page ID #:3645


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 18-1830-MWF (JPRx)                       Date: April 22, 2019
   Title:   Matt Furie v. Infowars, LLC, et al.

   Corp., 307 F.3d 1206, 1211 (9th Cir. 2002) (“The law . . . gives district courts broad
   latitude to grant protective orders to prevent disclosure of materials for many types of
   information, including, but not limited to, trade secrets or other confidential research,
   development, or commercial information.”).

         Accordingly, the Application is GRANTED. Defendants may file their Motion,
   Statement of Uncontroverted Facts and Conclusions of Law; and Exhibits 9, 22–25, 28,
   31–33 attached to the Motion under seal.

         IT IS SO ORDERED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              3
